Exhibit 4.1 AMENDED AND RESTATED DECLARATION OF TRUST AND TRUST AGREEMENT OF FACTORSHARES 2X: S&P500 BULL/TBOND BEAR Dated as of [], 2010 By and Between FACTOR CAPITAL MANAGEMENT, LLC and WILMINGTON TRUST COMPANY TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; THE TRUST SECTION 1.1 Definitions 1 SECTION 1.2 Name 9 SECTION 1.3 Delaware Trustee; Business Offices 9 SECTION 1.4 Declaration of Trust 9 SECTION 1.5 Purposes and Powers 10 SECTION 1.6 Tax Treatment 10 SECTION 1.7 Legal Title 10 SECTION 1.8 Series Trust 11 SECTION 1.9 Commencement of Business 11 SECTION 1.10 Officers of the Trust 11 ARTICLE II THE TRUSTEE SECTION 2.1 Term; Resignation 12 SECTION 2.2 Powers 12 SECTION 2.3 Compensation and Expenses of the Trustee 12 SECTION 2.4 Indemnification 13 SECTION 2.5 Successor Trustee 13 SECTION 2.6 Liability of Trustee 13 SECTION 2.7 Reliance; Advice of Counsel 15 SECTION 2.8 Payments to the Trustee 15 ARTICLE III UNITS; CREATION BASKETS SECTION 3.1 General 16 SECTION 3.2 Establishment of Series of the Trust 17 SECTION 3.3 Establishment of Classes and Sub-Classes 17 SECTION 3.4 Offer of Units; Procedures for Creation and Issuance of Creation Baskets 17 SECTION 3.5 Book-Entry-Only System, Trust Global Security 18 SECTION 3.6 Assets of the Trust 21 SECTION 3.7 Distributions 21 SECTION 3.8 Liabilities of the Series 21 SECTION 3.9 Distributions to Classes of Units 23 SECTION 3.10 Voting Rights 24 SECTION 3.11 Equality 24 i ARTICLE IV THE MANAGING OWNER SECTION 4.1 Management of the Trust 24 SECTION 4.2 Authority of Managing Owner 24 SECTION 4.3 Obligations of the Managing Owner 25 SECTION 4.4 General Prohibitions 27 SECTION 4.5 Liability of Covered Persons 28 SECTION 4.6 Fiduciary Duty 28 SECTION 4.7 Indemnification of the Managing Owner 30 SECTION 4.8 Expenses and Limitations Thereon 31 SECTION 4.9 AP Transaction Fee 32 SECTION 4.10 Compensation of the Managing Owner 32 SECTION 4.11 Other Business of Unitholders 33 SECTION 4.12 Voluntary Withdrawal of the Managing Owner 33 SECTION 4.13 Authorization of Acts Described in a Registration Statement 33 SECTION 4.14 Litigation 33 ARTICLE V TRANSFERS OF UNITS SECTION 5.1 General Prohibition 33 SECTION 5.2 Transfer of Managing Owners Units 34 SECTION 5.3 Transfer of Units by Limited Owners 34 ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS SECTION 6.1 Capital Accounts 34 SECTION 6.2 Monthly Closing of Books 35 SECTION 6.3 Periodic Allocations 35 SECTION 6.4 Code Section 754 Adjustments 36 SECTION 6.5 Allocation of Profit and Loss for U.S. Federal Income Tax Purposes 36 SECTION 6.6 Effect of Section 754 Election 37 SECTION 6.7 Allocation of Distributions 37 SECTION 6.8 Admissions of Unitholders; Transfers 38 SECTION 6.9 Liability for State and Local and Other Taxes 38 SECTION 6.10 Consent to Methods 38 ARTICLE VII REDEMPTIONS SECTION 7.1 Redemption of Redemption Baskets 39 SECTION 7.2 Other Redemption Procedures 39 ii ARTICLE VIII THE LIMITED OWNERS SECTION 8.1 No Management or Control; Limited Liability; Exercise of Rights through DTC 39 SECTION 8.2 Rights and Duties 40 SECTION 8.3 Limitation of Liability 40 ARTICLE IX BOOKS OF ACCOUNT AND REPORTS SECTION 9.1 Books of Account 41 SECTION 9.2 Annual Reports, Monthly Statements and Periodic Reports 41 SECTION 9.3 Tax Information 42 SECTION 9.4 Calculation of Net Asset Value 42 SECTION 9.5 Maintenance of Records 42 ARTICLE X FISCAL YEAR; TAX YEAR SECTION 10.1 Fiscal Year 42 SECTION 10.2 Tax Year 42 ARTICLE XI AMENDMENT OF TRUST AGREEMENT; MEETINGS SECTION 11.1 Amendments to the Trust Agreement 42 SECTION 11.2 Meetings of the Trust 43 SECTION 11.3 Action Without a Meeting 44 SECTION 11.4 Record Dates 44 SECTION 11.5 Voting Powers 45 SECTION 11.6 Adjourned Meeting; Notice 46 SECTION 11.7 Voting Procedure 46 SECTION 11.8 Quorum And Required Vote 46 ARTICLE XII TERM SECTION 12.1 Term 46 ARTICLE XIII TERMINATION SECTION 13.1 Events Requiring Dissolution of the Trust 47 SECTION 13.2 Distributions on Dissolution 48 SECTION 13.3 Termination; Certificate of Cancellation 48 iii ARTICLE XIV MISCELLANEOUS SECTION 14.1 Governing Law 49 SECTION 14.2 Provisions In Conflict With Law or Regulations 49 SECTION 14.3 Merger and Consolidation 50 SECTION 14.4 Construction 50 SECTION 14.5 Notices 50 SECTION 14.6 Counterparts 50 SECTION 14.7 Binding Nature of Trust Agreement 50 SECTION 14.8 No Legal Title to Trust Estate 51 SECTION 14.9 Creditors 51 SECTION 14.10 Integration 51 SECTION 14.11 Goodwill; Use of Name 51 EXHIBIT A Description of the Index A-1 EXHIBIT B Form of Global Certificate B-1 EXHIBIT C Form of Participant Agreement C-1 EXHIBIT D Form of Initial Purchaser Agreement D-1 SCHEDULE A List of Certificates of Amendments to the Trust SCH-A-1 iv FACTORSHARES 2X: S&P500 BULL/TBOND BEAR AMENDED AND RESTATED DECLARATION OF TRUST AND TRUST AGREEMENT This AMENDED AND RESTATED DECLARATION OF TRUST AND TRUST AGREEMENT of FactorShares 2X: S&P500 Bull/TBond Bear is made and entered into as of the [] day of [], 2010, by and between Factor Capital Management, LLC, a Delaware limited liability company, and Wilmington Trust Company, a Delaware banking corporation, as trustee. * * * RECITALS WHEREAS, the Trust was formed on January 26, 2010 pursuant to the execution and filing with the Secretary of State of the State of Delaware by the Trustee of the Certificate of Trust on January 26, 2010 and the execution and delivery by each of the Trustee and the Managing Owner of a Declaration of Trust and Trust Agreement dated as of January 26, 2010 (the  Original Agreement ); WHEREAS, currently, there are and have not been any Limited Owners; WHEREAS, the Trustee and the Managing Owner desire to amend the Original Agreement to make the amendments effectuated hereby. NOW, THEREFORE, pursuant to Section 8 of the Original Agreement, the Trustee and the Managing Owner hereby amend and restate the Original Agreement in its entirety as set forth below. ARTICLE I DEFINITIONS; THE TRUST SECTION 1.1 Definitions. As used in this Trust Agreement, the following terms shall have the following meanings unless the context otherwise requires:  Adjusted Capital Account  means, as of the last day of a taxable period, a Unitholders Capital Account as maintained pursuant to Section 6.1, increased by any amounts which such Unitholder is obligated to restore pursuant to any provision of this Trust Agreement or is deemed to be obligated to restore pursuant to Treasury Regulation section 1.704-2 and decreased by the amount of all losses and deductions that, as of the end of the taxable period, are reasonably expected to be allocated to such Unitholder in subsequent years under sections 704(e)(2) and 706(d) of the Code and the amount of all distributions that, as of the end of such taxable period, 1 are reasonably expected to be made to such Unitholder in subsequent years in accordance with the terms of this Trust Agreement or otherwise to the extent they exceed offsetting increases to such Capital Account that are reasonably expected to occur during or prior to the year in which such distributions are reasonably expected to be made. The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.  Adjusted Property  means any property the adjusted basis of which has been adjusted pursuant to Sections 6.1(a) and (b).  Administrator  means any Person from time-to-time engaged to perform administrative services for the Trust pursuant to authority delegated by the Managing Owner.  Affiliate   An Affiliate of a Person means (i) any Person directly or indirectly owning, controlling or holding with power to vote 10% or more of the outstanding voting securities of such Person, (ii) any Person 10% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by such Person, (iii) any Person, directly or indirectly, controlling, controlled by or under common control of such Person, (iv) any employee, officer, director, member, manager or partner of such Person, or (v) if such Person is an employee, officer, director, member, manager or partner, any Person for which such Person acts in any such capacity.  AP Transaction Fee  shall have the meaning assigned to such term in Section 4.9.  Basket  means a Creation Basket or a Redemption Basket, as the context may require.  Beneficial Owners  shall have the meaning assigned to such term in Section 3.5(d). Book-Tax Disparity  means with respect to any item of Adjusted Property, as of the date of any determination, the difference between the adjusted value of such property and the adjusted basis thereof for U.S. federal income tax purposes of such date. A Unitholders portion of the Trusts Book-Tax Disparities in all of its Adjusted Property will be reflected by the difference between such Unitholders Capital Account balance as maintained pursuant to Section 6.1 and the hypothetical balance of such Unitholders Capital Account computed as if it had been maintained strictly in accordance with U.S. federal income tax accounting principles.  Business Day  means any day other than a day when banks in New York City are required or permitted to be closed.  Capital Account  means the capital account maintained for a Unitholder pursuant to Section 6.1.  Capital Contributions  means the amounts of cash contributed and agreed to be contributed to the Trust by any Participant or by the Managing Owner, as applicable, in accordance with Article III hereof.  CE Act  means the Commodity Exchange Act, as amended. 2  Certificate of Trust  means the Certificate of Trust of the Trust, filed with the Secretary of State of the State of Delaware pursuant to Section 3810 of the Delaware Trust Statute. 
